Citation Nr: 1605080	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-16 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent prior to August 5, 2011, in excess of 30 percent from August 5, 2011 to October 5, 2011, and in excess of 70 percent from October 6, 2011 onward, for an adjustment disorder with anxiety, also diagnosed as Major Depressive Disorder with panic disorder.

2. Entitlement to an initial disability rating in excess of 50 percent for obstructive sleep apnea and asthma.

3. Entitlement to an initial compensable disability rating for thoracolumbar degenerative arthritis.

4. Entitlement to initial compensable disability rating for hypertension.

5. Entitlement to service connection for a right foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service with the Air Force from May 2004 to September 2004, and with the Army from November 2006 to March 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision granting service connection for obstructive sleep apnea and thoracolumbar degenerative arthritis and denying service connection for a right foot condition, and a September 2011 rating decision granting service connection for the Veteran's psychiatric condition and hypertension, both from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.

The Veteran testified at a videoconference hearing in October 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of increased ratings for obstructive sleep apnea, thoracolumbar degenerative arthritis, and hypertension and service connection for a right foot condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to August 5, 2011, the Veteran's adjustment disorder produced occupational and social impairment that produced mild or transient symptoms.

2. From August 5, 2011 to October 5, 2011, the Veteran's adjustment disorder produced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3. From October 6, 2011 onward, the Veteran's adjustment disorder produced occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 10 percent prior to August 5, 2011 for an adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9440 (2015).

2. The criteria for a disability rating in excess of 30 percent from August 5, 2011 to October 5, 2011 for an adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9440 (2015).

3. The criteria for a disability rating in excess of 70 percent from October 6, 2011 onward for an adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9440 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  Prior to initial adjudication, a letter dated in December 2010 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disability  has been obtained.  

VA examinations adequate for adjudication purposes were provided to the Veteran in July 2012, July 2013, and June 2014 in connection with his claim.  The examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his psychiatric condition in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Veteran testified at a hearing in October 2015.  The hearing focused on the elements necessary to substantiate increased rating claims and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show increased severity of his symptoms.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Increased Rating

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently assigned a 70 percent disability rating under Diagnostic Code 9440.  38 C.F.R. § 4.130 (2015).  The Veteran's adjustment disorder and major depression are evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2015).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2015).  

Under the General Rating Formula for Mental Disorders, a noncompensable rating is warranted when a mental condition has been formally diagnosed, but its symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130 (2015).  

A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by continuous medication.  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2015). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  A GAF score is highly probative because it relates directly to the Veteran's level of impairment and social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).   Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In February 2011, the Veteran was examined by D.S.F., M.D.  Dr. D.S.F. opined that the Veteran was alert and oriented times three, that his behavior was normal and mood and affect were appropriate, and that his memory was intact.  He also noted no signs of anxiety, and no obvious signs of hallucinations or delusions.  The Veteran was also examined by J.A.K., M.D., who observed that the Veteran reported symptoms of feeling overwhelmed, angry, and withdrawn, as well as excessive worrying, with periods of remission of these symptoms lasting a few weeks.  The Veteran also reported trouble sleeping.  Dr. J.A.K. found the Veteran's orientation to be within normal limits, with appropriate appearance, hygiene, behavior, and eye contact.  His mood and affect were normal, with communication, speech, and concentration within normal limits.  Dr. J.A.K. also noted no panic attacks, suspiciousness, history of delusions, history of hallucinations, or obsessive-compulsive behavior.  She also indicated that the Veteran's thought processes were appropriate, his judgment was not impaired, his memory was within normal limits, and suicidal and homicidal ideation were absent.  She assigned a GAF score of 75, and noted that the Veteran's current psychiatric impairments were not enough to interfere with social and occupational functioning or to require continuous medication.

In April and May 2011, the Veteran was under evaluation for anxiety and depression by A.S., FNP-BC.  N.P. A.S. discussed a possible reduction in the Veteran's prescription for Xanax.  In April, N.P. A.S. noted that the Veteran's overall anxiety had moderately improved, and that he denied symptoms of hopelessness and suicidal thoughts.  In May, she noted that the Veteran had persistent anxiety and depression and feelings of panic, but denied suicidal ideation or hopelessness.  She also noted that the Veteran felt his symptoms did not affect his ability to perform his job duties.

In August 2011, the Veteran called the VA hotline because he was feeling helpless and hopeless.  During the follow-up at a VA treatment facility, the Veteran stated that he was feeling stressed, angry, and frustrated, and was having chest pains and panic attacks.

Also in August 2011, the Veteran had his first appointment with a VA psychiatry professional.  At that appointment, the Veteran was anxious, but cooperative.  His affect was appropriate, with depressed mood.  His speech was clear and goal-directed, with no suicidal or homicidal ideations, and no hallucinations or delusions.  He was alert and oriented times three, with fair memory, concentration, attention span, impulse control, insight and judgment.  The Veteran was assigned a GAF score of 55. 

In a September 2011 psychiatric treatment record, the Veteran continued to have anxiety, and demonstrated poor sleep without hypnotics.  He denied hopelessness, helplessness, worthlessness, or suicidality.  He showed an anxious mood and affect, with clear and goal-directed speech, no suicidal or homicidal ideations, and no hallucinations or delusions.  He was alert and oriented times three, with fair memory, concentration, attention span, impulse control, insight and judgment.  The Veteran was assigned a GAF score of 55.

In October and November 2011 treatment records, the Veteran's physician noted improvement in the Veteran's condition including no outward anxiety or depression.  He was sleeping well, and denied hopelessness, helplessness, worthlessness, or suicidality. He showed an appropriate mood and anxious affect, with clear and goal-directed speech, no suicidal or homicidal ideations, and no hallucinations or delusions.  He was alert and oriented times three, with fair memory, concentration, attention span, impulse control, insight and judgment.  The Veteran was assigned a GAF score of 55.

In a December 2011 treatment record, the Veteran reported insomnia, sleeplessness, frustration, worries, anxiety, a desire to be alone, feelings of being trapped, anger, rage, lack of friends, and suicidal thoughts with no plan or intent.  He showed an appropriate mood and anxious affect, with clear and goal-directed speech, no suicidal or homicidal ideations, and no hallucinations or delusions.  He was alert and oriented times three, with fair memory, concentration, attention span, impulse control, insight and judgment.  The Veteran was assigned a GAF score of 55.

Throughout treatment in 2012 and 2013, the Veteran showed more significant psychiatric symptoms.  In January 2012 he reported intrusive thoughts several times per week, hypervigilance, avoidance, feelings of worthlessness, diminished interest in activities, and nightmares.  He was also avoidant of discussing trauma, and had insomnia and occasional chest or abdominal stress pain.  He reported depression, anxiety, and that he occasionally wet the bed during nightmares.  He also reported suicidal ideation, but with no plan or intent.  The Veteran had panic attacks three times a week, for about 20 minutes each time.  In March 2012, the Veteran reported severe nightmares, and stress about his job and marriage.  His speech was loud and fast, and he was easily distracted.  His mood and affect swung from happy to sad.  In April 2012, the Veteran's sleep improved, with fewer nightmares, and the Veteran had mild paranoia, but not to a degree that posed threat of harm to others.  He had thoughts of death, but no suicidal ideation, and developed a twitch in his eye.  In May 2012, the Veteran was stressed about school and money, and was occasionally tangential in speech.  In June 2012, he admitted to suicidal thoughts at times, but denied suicidal or homicidal ideation.  In August 2012, the Veteran showed signs of impulsiveness, and had difficulty understanding something the first time the therapist told him.  By November 2012, the Veteran was calmer, quieter, spoke more slowly, and was more aware of his problems.  He also showed short-term memory problems that may have been organizational problems.  At a December 2012 appointment, the Veteran was late, and disorganized in speech and thought process.  

In a February 2013 social work counseling note, the Veteran was described as serious, distracted, and rational.  At an April 2013 appointment, the Veteran was late and was affable, though somewhat unfocused and tangential.  In an April 2013 Mental Health treatment plan, the Veteran was assessed as not a threat to himself or others, and the Veteran's physician noted that he had nightmares, insomnia and high levels of anxiety, obsession about certain things in life, and panic attacks three times a week, which lasted for 20 minutes.  The Veteran also had some intrusive thoughts on a regular basis, and was avoidant of stimuli that might trigger thoughts of trauma. He had frequent nightmares, increased arousal, feelings of worthlessness, and diminished interest in activities.  In June 2013, the Veteran had difficulty with new medication, which caused him to have odd thinking, changes to his personality, and panic attacks.  In July 2013, the Veteran noted he was having a hard time with jobs, stemming back from his anxiety, depression, impulsivity, lack of structure, and bad time management.  In June and July 2013, he was assessed as a low risk for suicide.  

Throughout his 2012 and 2013 treatment, with limited exceptions noted above, the Veteran showed a mood that was generally anxious, sad, or bland and an affect that ranged from anxious or depressed to bright, with clear and goal-directed speech, no suicidal or homicidal ideations, and no hallucinations or delusions.  He was alert and oriented times three, with fair memory, concentration, attention span, impulse control, insight and judgment.  The Veteran was assigned GAF scores between 50 and 60.

The Veteran's claims file contains records of group therapy from February to September 2013.  The Veteran was consistently an active participant.

In February 2012, the Veteran's wife submitted a lay statement detailing the Veteran's difficulty sleeping, including talking loudly and physically pushing or hitting his wife during nightmares.

In July 2012, the Veteran underwent a VA examination.  The Veteran was assigned a GAF score of 55, and was assessed as having occupational and social impairment with reduced reliability and productivity.  He showed symptoms of a depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and neglect of personal appearance and hygiene.  

In July 2013, the Veteran underwent another VA examination.  The Veteran was assigned a GAF score of 55, and was assessed as having occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran continued to experience symptoms of paranoia, frequent panic attacks, and restlessness.  The Veteran indicated that his difficulty finding a job was causing depression, and he continued to have sleep problems.  He also described his behavior as being like "Dr. Jekyll and Mr. Hyde," changing rapidly from friendly to irritable.  He showed symptoms of a depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and obsessional rituals which interfere with routine activities.  The Veteran was on time and well groomed, and was alert and oriented times three, with no gross memory impairments.  His mood and affect were anxious, and this thought processes were organized, with no evidence of delusions.  His speech was somewhat tangential but easily redirected, and he had fair insight.  He denied suicidal or homicidal ideation.

The Veteran underwent a third VA examination in June 2014.  The Veteran was assessed as having occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported sadness and depression, adding that he had no energy or motivation.  He also reported frustration with the routine of school, and described feeling anxious most of the time.  He experienced panic attacks and average of three times per week before beginning his current medication regimen.  The Veteran also noted chest pains while driving, and a fear that something will happen to his wife.  The Veteran denied homicidal ideation, and stated that if he thought about suicide, it was never for long.  He reported getting 3-4 hours of sleep per night, with nightmares, though not every night.  The Veteran's wife noted that the Veteran had hit, grabbed, and kicked her in his sleep.  The Veteran showed symptoms of a depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty adapting to stressful circumstances.  He was well-groomed, alert, and fully oriented at the examination.  His mood was subdued, with a flattened affect, but he displayed good eye contact and his speech was normal and goal-directed.  His thought processes were organized with no evidence of formal thought disorder, hallucinations, mania, or delusions.

In June 2014, the Veteran's wife submitted a lay statement indicating that the Veteran has difficulty meeting his tasks without reminders from her, and detailing his nightmares, during which he occasionally cries out and becomes combative.  Also in June 2014, a former classmate of the Veteran's submitted a lay statement detailing the Veteran's stress and anxiety in his personal encounters, work, and difficult or unfamiliar situations.  

In September 2015, a psychiatric record noted that the Veteran's condition was stable, but not expected to improve significantly.  Also in September 2015, the Veteran's professor submitted a lay statement indicating that the Veteran had significant academic volatility, with erratic class attendance, a distracted attention span, an inability to focus, and difficulty writing clearly and coherently.  He also had three failed attempts to complete a field experience requirement.  An undated lay statement from the Veteran's social worker also noted that the Veteran has difficulty with relationships, impulsive though well-intentioned misbehavior, depression, sleep problems, anger, and a general inability to concentrate and remember things.

At his October 2015 hearing, the Veteran testified that his difficulty sleeping causes an inability to concentrate during the day.  He also testified that his condition was far worse upon leaving service than the 10 percent criteria originally assigned, and he believes that his rating should be increased to reflect that.  The Veteran's representative supported that assertion by offering evidence of difficulty securing employment immediately after service.  The Veteran's wife testified it has been difficult to live with the Veteran for the past four years.

Prior to August 5, 2011, the Veteran's disability picture most closely approximated the criteria for a 10 percent rating, occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Records from February 2011 showed normal behavior and normal mood and affect, with reported symptoms of feeling overwhelmed, angry, and withdrawn, but those symptoms going through periods of remission.  Dr. J.A.K. affirmatively noted no current description or diagnosis of panic attacks, and opined that the Veteran's current psychiatric impairment were not enough to interfere with social and occupational functioning or to require continuous medication.  In April 2011, the Veteran's treatment records show improvement in his anxiety, possibly leading to a reduction in the Veteran's medication prescription.  In May 2011, the Veteran's disability picture demonstrated persistent anxiety and depression, with feelings of panic, but these were not severe enough for the Veteran to believe they may affect his work duties.  Although the Veteran testified that his anxiety level increased during service, objective medical evidence from the time period showed the Veteran's condition to be mild.  Additionally, although the Veteran's representative offered as evidence the fact that the Veteran has not been able to obtain a job prior to separation, it is impossible to tell if the Veteran was unable to secure employment from March 2, 2011 to October 6, 2011 due to his psychiatric condition, or due to outside factors.  Therefore, the Board assigns little weight to the representative's assertion of lack of employment for those seven months as evidence of severe impairment.

The Veteran's disability picture prior to August 5, 2011 did not more closely resemble occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, or mild memory loss.  During the relevant period, the Veteran's symptoms were transient and improving, with little to no reported decrease in work efficiency.  The Veteran's condition prior to August 5, 2011 is best reflected by the assignment of a 10 percent disability rating.

The Veteran's disability picture between August 5, 2011 and October 6, 2011 is most closely approximated by the criteria for a 30 percent rating: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, or mild memory loss.  During that time period, the Veteran reported feelings of helplessness and hopelessness, with physical symptoms of chest pains and panic attacks.  He also had difficulty sleeping and depressed or anxious mood and affect, but showed clear, goal-directed speech patterns, with no hallucinations or delusions, and was oriented times three, with fair memory, concentration, attention span, impulse control, insight and judgment.

The Veteran's disability picture is not more accurately described by the criteria for a 50 percent rating, where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  While the Veteran did have panic attacks during this time period, their frequency was unspecified in treatment records.  Additionally, the Veteran's affect may have been flattened and his mood depressed or anxious, but his speech was clear and goal-directed, and his memory, judgment and abstract thinking were fair.  Absent further evidence of impairment-for example, difficulty in establishing and maintaining relationships-the Veteran's disability picture is more accurately reflected by the criteria for a 30 percent rating.

From October 6, 2011 onward, the Veteran's disability picture is most closely approximated by the criteria for a 70 percent rating, where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting one's ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  The Veteran had occasional thoughts of suicide, and speech that was intermittently illogical, racing, or difficult to follow.  The Veteran also showed significant swings in emotion, impairment in memory and concentration, and difficulty understanding or following rational discussion.

The Veteran's disability picture is not more accurately described by the criteria for a 100 percent disability rating, which is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, his own occupation, or his own name.  Throughout the relevant period, the Veteran showed clear and goal-directed, or at most somewhat tangential, speech, no homicidal ideations, and no hallucinations or delusions.  He was alert and oriented times three, with fair memory, concentration, attention span, impulse control, insight and judgment.  His behavior was grossly appropriate.  Because of this, the Veteran's disability picture is more accurately represented by a 70 percent rating.

III. Extraschedular Evaluation

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's psychiatric condition are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected psychiatric condition, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2013).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

An initial disability rating in excess of 10 percent prior to August 5, 2011 for adjustment disorder is denied.

A disability rating in excess of 30 percent from August 5, 2011 to October 5, 2011 for adjustment disorder is denied.

A disability rating in excess of 70 percent from October 6, 2011 onward for adjustment disorder is denied.


REMAND

The following development is necessary to fully and completely adjudicate the Veteran's claim.

With regard to the Veteran's claim for an increased rating for thoracolumbar degenerative arthritis, his most recent VA examination was conducted in 2011, over five years ago, and the Veteran's testimony at his hearing suggests that since that time, his disability has increased in severity.  A new examination is needed to assess the current severity of his condition.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With regard to the Veteran's claim for an increased rating for hypertension, the Veteran's testimony at his hearing suggests that his disability has increased in severity.  A new examination is needed to assess the current severity of his hypertension.  See Palczewski , 21 Vet. App. at 181; Snuffer, 10 Vet. App. at 403.  Additionally, the Veteran filed a VA Form 9, Appeal to Board of Veterans' Appeals, for hypertension in July 2012.  Additional evidence regarding hypertension was submitted to the record between the filing of the VA Form 9 and the certification of the Veteran's appeal to the Board.  However, the record does not show that the RO thereafter issued a supplemental statement of the case after its receipt of this additional pertinent evidence.  See 38 C.F.R. § 19.31 (2015).  Therefore, the Board finds that a remand for a supplemental statement of the case is required.

Additionally, the Veteran seeks an increased rating for his obstructive sleep apnea, and also a separate evaluation for his service-connected asthma.  Under 38 C.F.R. § 4.96(a), when respiratory disabilities that are rated under Diagnostic Codes 6600 through 6817 and 6822 through 6847 coexist, they "will not be combined with each other." Instead, the veteran will be assessed one rating for an overall respiratory disability using the diagnostic code for the disability that is most prominent. This single disability rating will only be "elevat[ed] to the next higher level [if] the overall disability warrants such elevation." 38 C.F.R. § 4.96(a).  Therefore, an examination is necessary  to determine whether the Veteran's asthma or obstructive sleep apnea is more prominent, and if asthma is more prominent, development is necessary in order to adequately rate the Veteran under the diagnostic criteria for asthma.

With regard to the Veteran's claim for service connection for a right foot condition, the RO denied service connection for the claim in May 2011.  The Veteran filed a timely Notice of Disagreement in October 2011.  A Statement of the Case must be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses his claims of service connection for a right foot condition.

2. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's thoracolumbar degenerative arthritis, so a new examination may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's allegations of worsening in his October 2015 hearing transcript.

c) Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's thoracolumbar degenerative arthritis, and its impact on his employability and daily activities.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's hypertension, so a new examination may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the testimony of the Veteran, his representative, and his wife that his current noncompensable rating does not accurately reflect his current disability picture.

c) Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's hypertension, and its impact on his employability and daily activities.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's obstructive sleep apnea and asthma, so an examination and opinion may be provided.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion including specific findings as to whether the Veteran's obstructive sleep apnea or asthma is the more prominent of the Veteran's respiratory conditions.

c) Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's obstructive sleep apnea and asthma, including a PFT test, and the impact of those conditions on his employability and daily activities.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


